                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA                              )
                                                      )      Case No. 3:21-MJ-1061
       vs.                                            )      Judge Poplin
                                                      )
NELSON PAUL REPLOGLE                                  )

                                 NOTICE OF APPEARANCE

       The undersigned Assistant United States Attorney, Frank M. Dale, Jr., hereby makes his

appearance as lead counsel in the above case on behalf of the United States of America.

Assistant United States Attorney Casey T Arrowood. should be terminated as lead counsel and

should no longer be notified of filings in the above-styled case.

       Respectfully submitted, this the 30th day of April, 2021.

                                                      FRANCIS M. HAMILTON, III
                                                      ACTING UNITED STATES ATTORNEY

                                              By:     s/ Frank M. Dale, Jr.
                                                      Frank M. Dale, Jr.
                                                      Assistant United States Attorney
                                                      800 Market Street, Suite 211
                                                      Knoxville, Tennessee 37902
                                                      (865) 545-4167
                                                      frank.dale@usdoj.gov
                                                      D.C. Bar #454048




 Case 3:21-mj-01061-DCP Document 10 Filed 04/30/21 Page 1 of 1 PageID #: 36
